Citation Nr: 0727696	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  96-22 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable initial rating for eczema.  

2.  Entitlement to a compensable initial rating for 
furuncolosis of the buttocks and groin. 

3.  Entitlement to an initial rating in excess of 10 percent 
for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
December 1993. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Cleveland, Ohio (hereinafter RO).  The case was 
remanded for additional development in February 2006, and 
this case is now ready for appellate review. 
 

FINDINGS OF FACT

1.  Service-connected residuals of eczema and furuncolosis of 
the buttocks and groin do not include exfoliation, exudation, 
or itching involving an exposed surface or extensive area; 
involve at least 5 percent of the entire body, or 5 percent 
of exposed areas; or require treatment such as therapeutic 
doses of corticosteroids or other immunosuppressive drugs.

2.  Service connected residuals of eczema and furuncolosis of 
the buttocks and groin do not result in scarring that is 
unstable or poorly nourished with repeated ulceration, or 
scarring that is tender or painful on examination or 
objective demonstration; service connected skin disability 
does not result in any limitation of any body part affected.  

3.  Service-connected residuals of eczema and furuncolosis of 
the buttocks and groin does not involve deep scarring and 
does not result in limitation of motion, nor does it involve 
an area of 144 square inches or 929 square centimeters or 
greater.  

4.  The medical evidence does not demonstrate more than 
slight disability due to recurrent subluxation or instability 
of the left knee or that flexion is limited to 30 degrees or 
extension to 15 degrees.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for eczema 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

2.  The criteria for a compensable initial rating for 
furuncolosis of the buttocks and groin have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001); 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006). 

3.  The criteria for an initial rating in excess of 10 
percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5260, 5261 (2006).    
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the veteran's claims on appeal, VA has met 
the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  With regard 
to the duty to notify, a letter dated in September 2006, 
which was provided as requested by the February 2006 Board 
remand, satisfied the duty to notify provisions.  As for the 
duty to assist, the veteran's service medical records have 
been obtained, along with VA medical records.  The veteran 
has been afforded VA examinations.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

II. Legal Criteria/Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, the Board notes that the claims for an increased 
rating for the service connected disabilities discussed below 
are based on the assignment of initial ratings for these 
disabilities following an initial award of service connection 
for these disabilities.  The United States Court of Appeals 
for Veterans Claims (Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Francisco, 7 Vet. App. at 58. 

A.  Eczema/ Furuncolosis  

During the pendency of this appeal, VA revised the 
regulations for the evaluation of skin disabilities codified 
at 38 C.F.R. § 4.118 were revised, effective on August 30, 
2002.  67 Fed. Reg. 49,590 (July 31, 2002).  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provisions to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. Reg. 
33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  The RO addressed the veteran's claim for an 
increased rating for his service-connected skin disability 
under both the old criteria and the current regulations.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions in the adjudication below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the "old" criteria, a compensable rating for eczema 
required exfoliation, exudation, or itching involving an 
exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2001); 38 C.F.R. § 4.31 (2001).  
Dermatitis under the old criteria was to be rated under the 
criteria for rating eczema.  38 C.F.R. § 4118, Diagnostic 
Code 7817 (2001).  

Service connection was granted for dyshydrotic eczema of the 
hands and furuncolosis of the buttocks and groin by a 
September 1994 rating decision.  A noncompensable rating was 
assigned of eczema of the hands under the provisions of 
Diagnostic Code 7806, and a noncompensable rating was 
assigned for furuncolosis of the buttocks and groin by 
analogy to Diagnostic Code 7806.  Both ratings were made 
effective from December 4, 1993.  Evidence of record at that 
time included reports from an April 1994 VA examination, at 
which time what was described as "a few scattered slightly 
reddened round lesions in the lateral aspect of each hip 
area" were demonstrated.  No active lesions were 
demonstrated in the buttocks or penis. 

Thereafter, the pertinent medical evidence includes reports 
from an August 1995 VA examination that noted no active skin 
lesions on the hands or buttocks.  No active skin lesions 
were demonstrated in the buttocks region upon VA examination 
in June 1996.  An October 1996 VA examination showed what 
were described as "scattered small red elevated areas of the 
skin of the buttocks which are residuals of . . . 
fornucles."  The examiner noted there were no active lesions 
of furuncolosis at that time.  

Under the amended criteria for rating the skin, effective 
August 30, 2002, a compensable rating for eczema or 
dermatitis requires at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).  Optionally 
and depending upon the predominant disability, ratings can be 
assigned on the basis of disfigurement of the head, face, or 
neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805). 

The revised criteria provide for a 10 percent rating for 
scars other than the head, face, or neck that are deep or 
that cause limited motion and involve an area or areas 
exceeding 6 square inches (39 sq. cm.).  Diagnostic Code 7801 
(2006).  Under the revised criteria, a 10 percent rating is 
warranted for scars other than the head, face, or neck that 
are superficial and do not cause limited motion that involve 
an area or areas of 144 square inches (929 sq. cm.) or 
greater.  Diagnostic Code 7802 (2006). 

The current criteria under Diagnostic Code 7803 provide for a 
10 percent rating for superficial scars that are unstable and 
superficial scars that are painful on examination warrant a 
10 percent rating under the revised criteria codified at 
Diagnostic Code 7804.  Scars may also be rated on the basis 
of the limitation of function of the part affected under 
Diagnostic Code 7805.  

In May 2005, a VA examination report indicated the veteran 
was being followed by VA for treatment of furuncolosis of the 
buttocks.  It was indicated the veteran was treated with 
"clindamycin 1% solution" (an antibiotic) on a daily basis.  
The veteran stated that about every two weeks, he develops 
"lesion like boils" on his buttocks which persist for three 
or four days and occasionally involve yellow drainage.  To 
treat this condition, the veteran stated that he uses 
clindamycin on a daily basis, and that the condition usually 
clears up as a result.  The examination of the buttocks 
revealed no evidence of a skin disability, and it was noted 
that VA outpatient treatment reports indicated that November 
2004 and March 2005 visits to the dermatology clinic also 
revealed no evidence of a skin disability of the buttocks.  
Following the examination, the diagnosis in pertinent part 
was furuncolosis of the buttocks "in remission at this 
time."  
 
With regard to the hands, the May 2005 VA examination 
referred to a VA outpatient treatment record of March 2005 
that demonstrated focal eczematoid changes and mild fissuring 
of the fingertips, but indicated that 98 percent of the hands 
and fingers were clear.  The veteran reported that he has 
cracking and pain in his fingertips that seems to come and 
go, flaring up every few weeks.  During these flareups, the 
veteran stated that it was difficult to grip, lift and 
otherwise use his hands.  He noted that he applied lidex 
creams as needed for his dryness and fissuring of the hands.  
Upon physical examination of the hands, dryness was noted 
with fissuring of the tips of the first, second and third 
fingers of each hand.  The grip and hand functioning was 
described as "good."  It was noted that and examination of 
the hands at a VA dermatology clinic in November 2004 was 
normal.  Following the examination, the diagnoses include 
"[c]hronic cumulative irritant hand dermatitis with focal 
eczematous changes and mild fissuring, first, second and 
third fingers of each hand."  

Thereafter, the pertinent evidence includes reports from 
visits to a VA dermatology clinic in 2006.  In July 2006, the 
veteran described increased scaling of both hands.  Upon 
physical examination, there were multiple moderately scaling 
confluent patches.  The veteran was instructed to use lidex 
on one hand and urea on the other for two weeks and compare 
the results.  An August 2006 dermatology report indicated 
that the prescribed treatment, particularly the lidex, was 
working for his hands, that both hands had "cleared" and 
that the veteran was satisfied with the response to this 
medication.  He had no other skin complaints at that time.  

With respect to the fact that the skin condition in the hands 
has recently been diagnosed as eczema, under both the old and 
revised criteria, dermatitis is to be rated as for eczema.  
With this in mind, and after review of the above clinical 
evidence, the Board concludes that a compensable rating for 
the service-connected eczema and furuncolosis of the buttocks 
and groin is not warranted under the old or revised criteria 
for rating eczema.  More specifically, there is no objective 
or reliable evidence that service-connected disability 
associated with these conditions involve exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area so as to warrant a compensable rating under 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2001).  In this regard, 
while eczema of the fingers was shown in March 2005, 98 
percent of the area of the fingers was clear at that time.  
As for furuncolosis of the buttocks and penis, the 
dermatologic examinations described above have demonstrated 
no active lesions associated with this condition.  

As for entitlement to a compensable rating under the criteria 
currently in effect, the evidence set forth above does not 
show that the eczema or furuncolosis of the buttocks and 
involves 5 percent or more of the entire body, or of the 
exposed areas affected, or requires intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.  As such, a compensable rating cannot be assigned 
under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).  
Reviewing other potentially applicable criteria for a skin 
disability, such as in the involved in the instant case, that 
does not involve the head, face or neck, a ten percent is not 
warranted under the revised criteria codified at Diagnostic 
Code 7803 as the service-connected skin disability at issue 
does not involve superficial scars that are poorly nourished 
with repeated ulceration or that are unstable.  Moreover, as 
the evidence above does not demonstrate that the service-
connected skin disabilities at issue are tender or painful on 
objective demonstration or upon physical examination, a 
compensable rating is not warranted under Diagnostic Code 
7804.  

The clinical evidence of record also does not reveal any 
objective evidence of limitation of functioning of any part 
affected by the service connected eczema or furuncolosis of 
the buttocks, thus precluding increased compensation under 
the old or revised criteria codified at Diagnostic Code 7805.  
In this regard, while the veteran at the May 2005 VA 
examination described difficulty with grasping, lifting and 
use of his hands during flareups of eczema in his hands, the 
physical examination at that time described grip and hand 
functioning as "good."  Finally, as the service-connected 
skin disabilities at issue do not involve scarring that is 
deep or that causes limited motion, or involves no limitation 
of motion but affects an area or areas of 144 square inches 
or 929 sq. cm. or greater, increased compensation cannot be 
assigned under the revised criteria codified at Diagnostic 
Codes 7801 and 7802 (2006).  In short, therefore, the Board 
finds that a compensable initial rating for eczema or 
furuncolosis of the buttocks and groin cannot be assigned at 
any time subsequent to the effective date of the initial 
ratings, December 4, 1993.  See Fenderson, 12 Vet. App. at 
126; 38 C.F.R. § 3.400 (2006).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his eczema or furuncolosis 
of the buttocks, and his service-connected residuals have not 
shown functional limitation beyond that contemplated by the 
noncompensable ratings currently assigned.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claims for increased 
ratings for eczema and furuncolosis of the buttocks and 
groin, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
 


B.  Left Knee 

Slight recurrent subluxation or lateral instability of a knee 
warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  A 20 percent rating requires moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  Id.  The VA General 
Counsel has issued a precedent opinion holding that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5010-5003 and 5257, 
but cautions that any such separate rating must be based upon 
additional disabling symptomatology.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63604 (1997).  

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating under Diagnostic 
Code 5260 requires flexion to be limited to 30 degrees, and a 
30 percent evaluation is warranted when flexion is limited to 
15 degrees.  Id.  A 10 percent rating is warranted for 
limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  A 20 percent rating requires extension 
to be limited to 15 degrees, and a 30 percent evaluation is 
warranted when extension is limited to 20 degrees.  Id.  The 
normal range of motion of the knee is from 140 degrees 
flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II 
(2006).  In the event of a disability manifesting both 
limitation of flexion and limitation of extension, VA is to 
provide two separate ratings under Diagnostic Codes 5260 and 
5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 
5003 provides that when limitation of motion due to arthritis 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  

The September 1994 rating decision granted service connection 
for patellofemoral syndrome of the left knee with 
chondromalacia.  A noncompensable rating was assigned under 
DC 5257 effective from December 4, 1993.  Evidence of record 
at that time included reports from an April 1994 VA 
examination that showed some thickening of the infrapatellar 
tissue on the left.  Motion in the left knee was from full 
extension to 140 degrees of flexion, with increased crepitus 
noted and slight patellar catching.  The knee was stable and 
there was no atrophy.  An X-ray of the left knee was 
negative.  

The noncompensable rating for the left knee was increased to 
10 percent, effective from the date of the assignment of the 
noncompensable rating, December 4, 1993, by an April 1996 
decision of the RO.  This action followed an August 1995 VA 
examination that showed full extension and 130 degrees of 
flexion in the left knee, with marked crepitus when compared 
with the right knee.  There was no instability or atrophy.  
Additional pertinent evidence includes reports from a 
September 1996 VA x-ray that showed mild joint space 
narrowing in the knees, worse on the right.  Upon VA 
examination in October 1996, motion in the left knee was from 
full extension to 110 degrees of flexion.  Crepitus was 
present on passive flexion and extension.  There was no 
atrophy and the knee seemed stable.  The diagnosis following 
the examination was chondromalacia of the left knee, and it 
was noted that it was possible that there may be arthritic 
changes as well.   

At a July 1998 VA examination, the knees were normal in 
appearance and there was tenderness to palpation along the 
inferior aspect of both patellae.  The patellar compression 
test was positive, bilaterally.  Range of left knee motion 
was from full extension to 125 degrees of flexion.  The 
medial and collateral ligaments were intact, although there 
was some loose motion from varus and valgus forces.  There 
was audible and palpable crepitus.  X-rays showed no 
significant arthritic changes but some mild patellar 
subluxation.  

At a May 2005 VA examination, the veteran complained about 
knee weakness and stiffness after just a few minutes of 
sitting.  He described infrequent episodes of mild swelling 
that occur once a month and last for a few hours.  The 
veteran denied any heat, redness or locking, but did admit to 
instability and "give way" in the knee with occasional 
falls.  He stated the falls occur about once a month.  The 
veteran indicated he took Motrin for knee pain, back pain and 
pain in the right inguinal region.  He stated that the knee 
pain appeared to be worse with walking or standing in one 
place, and stated that knee bending is painful.  The veteran 
denied any flare-ups of pain as related to walking or 
bending, and he reported that he had not lost any time from 
work due to knee pain.  

Upon physical examination of the left knee in May 2005, there 
was no deformity or obvious swelling.  Movement was 
accomplished with a minor amount of crepitation and there was 
tenderness along the joint line.  The knee was stable, with 
no varus or valgus laxity, and the Drawer's and McMurray's 
tests were negative.  Left knee active and passive ranges of 
motion were from full extension to 110 degrees, with pain at 
that point such that the veteran could only progress to 115 
degrees.  After repeated motion against resistance, the 
active and passive range of motion was the same, however, the 
examiner noted that extension was to 30 degrees.  

The Board has carefully considered the veteran's contentions 
that the disability in the left knee warrants a rating in 
excess of 10 percent.  However, the clinical evidence shows 
that motion of the left knee does not approach the loss of 
flexion or extension to warrant a rating in excess of 10 
percent for loss of motion resulting under Diagnostic Codes 
5260 or 5261.  In this regard, the meaning of the notation 
that extension of the left knee was limited to 30 degrees at 
the May 2005 VA examination after repeated motion is unclear, 
as extension of the left knee otherwise was shown during his 
examination to be full, and the examiner noted that after 
repeated motion against resistance the range of motion 
remained the same.  Further, all the other VA examinations 
reported above showed extension to be full.  

Additionally, as subluxation or instability was not 
demonstrated by the clinical findings, entitlement to an 
increased rating for subluxation or lateral instability would 
not be warranted under Diagnostic Code 5257 or VAOPGCPREC 23-
97.  In addition, while repetitive motion of the left knee 
produced pain, such pain failed to limit motion to a degree 
that warrants a rating in excess of 10 percent.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  There is 
otherwise no evidence which would suggest that entitlement to 
increased compensation based on "flareups" of pain is 
warranted  under the provisions of 38 C.F.R. § 4.40 with 
regard to giving proper consideration to the effects of pain 
in assigning a disability rating, or the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Accordingly, an evaluation in excess of 10 
percent for the veteran's service-connected left knee 
disorder is not warranted at any time subsequent to the 
effective date of the initial rating, December 4, 1993.  See 
38 C.F.R. § 3.400 (2006).
 
The Board finds the schedular evaluation for the service-
connected knee disorder to not be inadequate, and there is no 
evidence of an exceptional disability picture associated with 
this condition.  The veteran has not required frequent 
hospitalizations due to his left knee disorder, and the 
service-connected residuals have not shown functional 
limitation beyond that contemplated by the 10 percent rating 
currently assigned.  Accordingly, referral of this decision 
for extraschedular consideration is not indicated.  

Finally, in reaching the above decision, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim 
for an increased initial rating for his left knee disorder, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A compensable initial rating for eczema is denied. 

A compensable initial rating for furuncolosis of the buttocks 
and groin is denied. 

An initial rating in excess of 10 percent for a left knee 
disability is denied. 


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


